Case 1:20-cv-02074-KMT Document 82 Filed 03/08/21 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                                                                     FILED
                                                                          UNITED STATES DISTRICT COURT
Civil Action No. 1:20-cv-02074-KMT                                             DENVER, COLORADO
                                                                                    3:15 pm, Mar 08, 2021

ROSE BANKS, LAMONT BANKS, COLORADO SPRINGS                                  JEFFREY P. COLWELL, CLERK
FELLOWSHIP CHURCH,
     Plaintiff(s),

v.

TERRELLE JACKSON,

       Defendant(s).


                MOTION FOR RESPONSE TO MEMORRANDUM OF LAW




       A preliminary injunction was filed on February 2nd, 2021 in which the Defendant filed
his response to the Plaintiffs Preliminary injunction on February 8th, 2021. The Plaintiffs filed a
response to the Defendants response on February 12th, 2021. The Defendant ask that this
response be added to the docket to notify the court of the inadequacies of the Plaintiffs response
and also to show proof of the deceitful plans of the Plaintiffs.
       In the Plaintiffs response they mentioned again as they have done several times before
that the Defendant left out the names of the individuals that I the Defendant was referencing. Let
it be known to the judge that this information is left out for a simple safety measure. The plan of
the Plaintiffs is to sue all of the people that are against their false teachings and horrendous acts
they have done in Colorado Springs. The proof of this can be found in Exhibit 1 (Which has to
be mailed into the courts) of this motion where the Plaintiff Rose Banks states this herself as she
speaks of a former case that she too was involved in. The Plaintiff Rose Banks states that it is
their plan to not stop until they sue every person that lied on them and the church". It was proven
that no lie was told because they lost that case as well as the appeal. As you can see by doing a
simple search of the Plaintiffs names in the court system that they love to stay in court, some
would label that “Sue Happy People” and that they are. Either that or they have been sued by
others for their atrocious behavior. Rose Banks and the members of Colorado Springs Fellowship
has had a vendetta since they entered into Colorado to try and shut down the people that have
Case 1:20-cv-02074-KMT Document 82 Filed 03/08/21 USDC Colorado Page 2 of 6




actually spoken the truth against the corrupt acts that have gone on with the church Colorado
Springs Fellowship under the leadership of Pastor Rose Banks, she is behind all of the horrible
things said and done. Now her son Lamont Banks follows in her footsteps to continue on with
the corrupt acts as he is behind a lot of the things and plans given such as the smear campaigns
that come from the Non-Profit "A Just Cause" as Lamont Banks is named as the Executive
Director of A Just Cause
       The Plaintiffs keep stating that their motion for a Preliminary Injunction was based off of
violent behavior towards the Plaintiffs, this is yet another false statement made by the Plaintiffs.
There is absolutely no proof that can be found that could ever prove that the Defendant is violent,
the Defendant has never been a violent individual and has never had any violent interactions and
has never had any legal actions toward him and has never been in any trouble with the law. This
statement is absolutely false from the Plaintiffs.
       As stated in the Defendants response to the Plaintiffs Preliminary Injunction, the Plaintiff
Rose Banks took a completely innocent statement and twisted it to try and make it seem like it
was an attack against her, but basic comprehension skills teach you that the way Pastor Rose
Banks twisted the statement was perverse and very horrendous. What we have is a Pastor who is
now trying to play the victim.
       The Plaintiffs stated in their response that I have failed to address law in motions, I would
like the court and the Plaintiffs to remember that I am a 29-Year-old Real estate agent who is still
unrepresented and fighting this lawsuit alone. I know my rights, but I am unaware of all the legal
laws. I know and am studying to be able to properly fight this atrocious claim. In fact, if you
want to be quite frank all cases stated up to this point are irrelevant because when have you ever
saw in your life a Pastor of a church in her 70s suing a 29-year-old for telling the truth and
asserting his constitutional right about his and other life destroying experiences at her church.
Again, I state this lawsuit is only to try and shut me up. All of the Defendants statements are
facts and truth and as the trial should stand all statements will be proven.
       The Plaintiffs claimed that the facts that I have stated is "Unsupported hearsay" I ask that
the court honor the chance to prove all facts in the court of law based on the defense of truth.
They also stated that I gave irrelevant and inadmissible statements and exhibits. Be it known to
the courts that all statements play a huge part in the case to also prove the Defendants defense.
       The Plaintiffs stated in their motion that their information was newly discovered, the fact
that the Social media pages of myself and my brother have been stalked by several individuals
since before the start of this lawsuit has totally stripped the privacy of myself and my family. We
are in no way connected to the Plaintiffs or any members of Colorado Springs Fellowship

                                                     2
Case 1:20-cv-02074-KMT Document 82 Filed 03/08/21 USDC Colorado Page 3 of 6




Church so the fact that they spend their lives worrying about us is human comprehension. We
want to be left alone from these individuals; they have destroyed our lives enough. As stated
before one thing that I must drive home in this case and make known to the courts is how we’ve
never been friends with any of the Plaintiffs nor any of the current members of Colorado Springs
Fellowship Church on any social media platform but they sure made it a matter of their business
to stalk us on the internet for years.
        The Plaintiffs stated that their motion is averred, it is in all actuality its based off of a
completely false assumption. In this instance the motion for a second preliminary injunction is
False and should be denied
        The first amendment states: Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the
press; or the right of the people peaceably to assemble, and to petition the Government for a
redress of grievances. In many instances the Plaintiffs have tried to strip me of my rights to
freedom of speech by continually making mention to things I post on my private social media
accounts. I have went to counseling for many things that have happened in my life stemming
from the church of Colorado Springs Fellowship and me talking about personal experiences that
have happened is my testimony and my personal testimonies to my healing. How dare the
Plaintiffs remain the cause of the damage done to not only my life but tons of others’ lives and
then try to strip me of my rights to speak on my personal story. Again, I ask that the courts deny
their motions for a Preliminary injunction and cease and desist. The fact that the Plaintiffs know
full well that the things the Defendant speaks of they know they did these things yet want to sue
the Defendant as if he is lying is completely beyond me. And then they have the unmitigated gall
to say in many of their motions that what I am speaking of is of a "Private nature" You destroyed
lives publicly why shouldn't we publicly talk about our personal experiences with the Plaintiff
Rose Banks and Colorado Springs Fellowship Church.
        In the Plaintiffs’ response they mentioned that the court was unqualified to rule on
religious matters, this is yet another underhanded scheme of the Plaintiffs to say because the
courts can’t intervene with religious issues then they think they have gotten away with their guile
filled dealings. This also speaks to the character of these individuals as well to even try and use
this as an excuse. However, this is not a religious issue. The simple fact of the matter is the
Plaintiffs do not like that I have been discussing issues that I have personally seen and
experienced at Colorado Springs Fellowship Church, Things that should have never happened
and gone on at Christian based faith organization, Things that shouldn't be named among us!



                                                    3
Case 1:20-cv-02074-KMT Document 82 Filed 03/08/21 USDC Colorado Page 4 of 6




       Be it known that this is not the first time the Plaintiffs and their lawyer have tried to
undermine and strip the courts of their authority in filing motions. Unlike the Plaintiffs I have not
fabricated anything in my motions, and all can be proven at trial.


       This is yet another false statement from the Plaintiffs and their lawyer that can be added
amongst the many that have already piled up
       The Gospel preached at Colorado Springs Fellowship is just like when the slaves got the
Bible their slave masters gave them a redacted Bible because their slave master didn’t want them
to experience the fullness of the Bible because it brought them freedom. This is relevant in the
case to speak to the amount of control that exist at Colorado Springs Fellowship Church
       The Plaintiffs stated about the video that I have included in my motion that it doesn’t
state where the video is from nor does it state where it came from. It is evident in the video that it
was made by Colorado Springs Fellowship church and came from their social media outlets. Be
it known to the courts that all exhibits play a huge part in the case to also prove the Defendants
defense and should be allowed.
       The Plaintiffs try and tear apart the exhibits that I have included, and they also add a
statement that says "If anything, this supports the claims of the Plaintiffs that the Church is an
upstanding and valued participant in the Colorado Springs community. How Mr. Miller’s
statement supports the claim that Plaintiff Rose Banks is not acting as a “a spiritual leader”
(Def’s Response at p. 2), or that she is “infused with hate and bitterness” (Id. at p. 3) is
baffling, at best." Be it known to the courts that the referenced account of Mr. Miller is allegedly
one of the many fake Facebook accounts used in the illegal solicitation of My Facebook friends
and my family. This response from the Plaintiffs speaks to how undermining they are to try and
make this seem like this was a legit review when in actuality all of these fake accounts were
allegedly made by members of Colorado Springs Fellowship Church.
       The Plaintiffs speak to the harassment that has come forward from the members of
Colorado Springs Fellowship Church and they state that I the Defendant have no supporting
documentation to support these claims. In fact, yes I do have all the documentation needed and
those will be properly addressed to the courts when needed. In my original response I also made
note of the Colorado law that prohibits the type of harassment and solicitation that the Members
of Colorado Springs Fellowship church and Employees of the nonprofit "A just Cause" violently
committed. Be it known to the courts that ever since my response to the courts was filed the
contacts from these individuals have stopped so they knew that what they were doing was
against the law and once it was uncovered, they ceased in doing this allegedly also to try and get

                                                  4
Case 1:20-cv-02074-KMT Document 82 Filed 03/08/21 USDC Colorado Page 5 of 6




their Preliminary injunction passed. Also be it known to the courts of the recent felony charges
of several of the church members that of which to include "Felony Stalking" of the same manner
done in this case. This is a constant practice of the members of Colorado Springs Fellowship
Church. Again, that speaks to the nature and character of these individuals. The Plaintiffs say
that my response is "a discombobulated screed" as you can see comprehension skills are lacking.
       The Plaintiffs make mention to the case of Donald trump. I ask that this whole insertion
be dismissed because please tell me what acts the former president of the united states has to do
with this court case of a Pastor suing a former member for speaking on things and events that
have happened in his life under the Leadership and guidance of his former Pastor, Rose Banks
that has destroyed not only his life but many others. Please tell me what that has to do with
anything with this case. The Plaintiffs need to take responsibility for their vile actions that have
created a domino effect and spiraled out of control instead of trying to hide their corruption all in
the name of God, how perverse.
       Again, the Defendant ask that this motion for a preliminary injunction be denied again
according to the first amendment. I have not broken any laws and certainly have not lied nor
fabricated any information and that can all be proven.




Dated at _Arlington, __TX, this 8th day _March 2021.



                                                                        TERRELLE JACKSON

                           2131 N COLLINS, SUITE 433 - PMB 174, ARLINGTON, TX 76011
                                                                        214.434.9153




                                                  5
Case 1:20-cv-02074-KMT Document 82 Filed 03/08/21 USDC Colorado Page 6 of 6




                            CERTIFICATE OF SERVICE



                           I hereby certify that on March 8, 2021,
    I sent a copy of the MOTION FOR RESPONSE TO MEMORRANDUM OF LAW


          to the following parties in the way described below each party’s name:




Party Name: ROSE BANKS, and LAMONT BANKS and

COLORADO SPRINGS FELLOWSHIP CHURCH


How Served: EMAIL____________________________________

Party Attorney’s Name: BERNARD KLEINMAN______________

Address: 108 VILLAGE SQUARE, SUITE 313, SOMERS, NY 10589-
2305________

Telephone Number: __914.644.6660________________________
Email Address: __ATTRNYLWYR@YAHOO.COM_________


                                   ______________________________________________


                                                   (Signature of person completing service)

                                                                Print Name: Terrelle Jackson


                       Address: 2131 N. Collins Suite 433 – PMB 174, Arlington, TX 76011

                                                         Telephone Number: 214-434-9153

                                             Email Address: Terrelle.L.Jackson@gmail.com


                                            6
